Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow space of the fuel” claimed in cl. 5, p. 4, l. 14  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 5, 9 and 10 are objected to because of the following informalities.
Regarding claim 5, 
in p. 4, ll. 12-14, the recitation “wherein the turbulence alleviator comprises a first curved blade portion formed at an upper portion of the swirler body so that a flow space of the fuel flowing is gradually enlarged from the fuel channel” is believed to be in error for - - wherein the turbulence alleviator comprises a first curved blade portion formed at an upper portion of the swirler body so that a flow space [[of]] where the fuel [[flowing]] flows is gradually enlarged from the fuel channel - -
from p. 4, l. 22 – p. 5, l. 2, the recitation “a remaining fuel flowing that is not diffused at the first set of injection holes to be diffused” is believed to be in error for - - a remaining fuel [[flowing]] that is not diffused at the first set of injection holes to be diffused - -
Regarding claim 9, on ll. 1-2, the recitation “wherein the first set of injection holes is disposed in an upper portion of the fuel manifold” is believed to be in error for - - wherein the first set of injection holes is disposed in [[an]] the upper portion of the fuel manifold - -
Regarding claim 10, on ll. 1-3, the recitation “wherein the second set of injection holes is disposed in a lower portion of the fuel manifold” is believed to be in error for - - wherein the second set of injection holes is disposed in [[a]] the lower portion of the fuel manifold - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 5 and its dependents, from p. 4, l. 12 – p. 5, l. 3, the recitation “a first curved blade portion … allowing the fuel flowing from the fuel channel to the fuel manifold … be diffused to the first set of injection holes …; a second curved blade portion … allowing a remaining fuel flowing that is not diffused at the first set of injection holes to be diffused at the to the second set of injection holes” is interpreted as all fuel flowing from the fuel channel to the fuel manifold is spread through (according to MACMILIAN DICTIONARY, diffuse means a gas or liquid spread through a substance) the first set of injection holes and the second set of injection holes. There is no support in the specification for all fuel to be spread through, because at least a portion of the fuel continues circulating in the fuel manifold/swirler body. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 9046262 in view of Laster 20100077760.

Regarding claim 5, Kim teaches the invention as claimed: a swirler (36 Fig. 2) comprising: 
a swirler body (annotated Fig. 2) disposed between an inner surface (annotated Fig. 2) of a fuel nozzle (30 Fig. 2), in which a compressed air (AIR Fig. 2) flows toward a combustion chamber (in combustor 16), and an outer surface (annotated Fig. 2) of a center body (the space between 56 Fig. 2); 
a first set of fuel injection holes (left line of 352 Fig. 10) and a second set of fuel injection holes (right line of 352) disposed on the swirler body (annotated Fig. 2); 
a fuel manifold (according to oxford dictionary, manifold means a pipe or chamber branching into several openings; fuel chamber 34 including multiple openings 352s Fig. 10) formed in the swirler body (annotated Fig. 2), the fuel manifold (fuel chamber 34 including multiple openings 352s Fig. 10) being connected to a fuel channel (58 Fig. 10) disposed in the center body (the space between 56 Fig. 2), the fuel manifold (fuel chamber 34 including multiple openings 352s Fig. 10) communicating (fuel flowing into the fuel chamber 34 injects into combustion chamber via the first and second sets of fuel injection holes) with the first and second sets of fuel injection holes (left line and right line of 352 Fig. 10); and
a turbulence alleviator (345 Fig. 10) formed at the swirler body (annotated Fig. 2) to alleviate creation of turbulence of a fuel (14, Fig. 1) flowing from the fuel channel to the fuel manifold (due to curved portions 346 and 348); 
wherein the turbulence alleviator (345 Fig. 10) comprises a first curved blade portion (346 Fig. 10) formed at an upper portion (annotated Fig. 10) of the swirler body (annotated Fig. 2) so that a flow space of the fuel (14 Fig. 1) flowing is gradually enlarged from the fuel channel (annotated Fig. 10; thereby allowing the fuel flowing from the fuel channel (58 Fig. 10) to the fuel manifold (fuel chamber 34 including multiple openings 352s Fig. 10) to smoothly enter the fuel manifold with minimized creation of turbulence (due to curvature 345) and be diffused (fuel spread through the first set of injection holes; according to MACMILIAN DICTIONARY, diffuse means a gas or liquid spread through a substance) to the first set of injection holes (left line of 352 Fig. 10) while flowing in a direction toward the inner surface of the fuel nozzle and away from the center body (after entering into the swirler body, the fuel will spread out in the fuel manifold 34. Thus, the fuel will flow in a direction toward the inner surface of the fuel nozzle and away from the center body); and 
a lower portion of the swirler body (annotated Fig. 10) extending from the inner surface (annotated Fig. 2) of the fuel nozzle (30) to the outer surface (annotated Fig. 2) of the center body (the space between 56 Fig. 2), a remaining fuel flowing that is not diffused at the first set of injection holes (the fuel does not spread through the left line of injection holes 352 Fig. 10; according to MACMILIAN DICTIONARY, diffuse means a gas or liquid spread through a substance) to be diffused to the second set of injection holes (spread through the right line of injection holes 352 Fig. 10; according to MACMILIAN DICTIONARY, diffuse means a gas or liquid spread through a substance) while flowing along (according to MACMILIAN DICTIONARY, along means moving on or beside a line) the lower portion (the fuel flowing beside the lower portion, annotated Fig. 10) of the swirler body (annotated Fig. 2) in a direction away from the inner surface of the fuel nozzle and the center body (after a portion of fuel spread through the first set of injection holes, left line of 352 Fig. 10, some fuel will keep spreading out in the fuel manifold 34. Thus, the fuel will flow in a direction away from the inner surface of the fuel nozzle and the center body).



    PNG
    media_image1.png
    557
    1124
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    623
    media_image2.png
    Greyscale

	Kim does not teach the turbulence alleviator further comprising a second curved blade portion curvedly extending from the inner surface of the fuel nozzle to the outer surface of the center body in a direction toward the combustion chamber, thereby allowing a remaining fuel flowing that is not diffused atSerial No.:16/880,679Attorney Docket No.:40011-1004 the first set of injection holes to be diffused to the second set of injection holes while smoothly flowing along the lower portion of the swirler body.
	However, Laster teaches a turbulence alleviator (25 Fig. 5) comprising a second curved blade portion (annotated Fig. 5) formed at a lower portion (annotated Fig. 5) of the swirler body (annotated Fig. 5) curvedly extending from the inner surface (annotated Fig. 5) of the fuel nozzle (36) to the outer surface (annotated Fig. 5) of the center body (annotated Fig. 5) in a direction toward the combustion chamber, thereby allowing a fuel (26B) is diffused to (spread through; according to MACMILIAN DICTIONARY, diffuse means a gas or liquid spread through a substance) a set of injection holes (23B) while smoothly (due to the second curved blade portion in annotated Fig. 5) flowing along the lower portion (annotated Fig. 5) of the swirler body (annotated Fig. 5).

    PNG
    media_image3.png
    575
    818
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Kim with the teaching of Laster’s second curved blade portion (Laster, annotated Fig. 5) and formed it on the lower portion (Kim, annotated Fig. 10), wherein the second curved blade portion curvedly (Laster, annotated Fig. 5) extending from the inner surface of the fuel nozzle (Kim, annotated Fig. 2) to the outer surface of the center body (Kim, annotated Fig. 2) in a direction toward the combustion chamber (Kim, 16), thereby allowing a remaining fuel flowing that is not diffused atSerial No.:16/880,679Attorney Docket No.:40011-1004 the first set of injection holes (Kim, the fuel does not spread through the left line of injection holes 352 Fig. 10; according to MACMILIAN DICTIONARY, diffuse means a gas or liquid spread through a substance) to be diffused to the second set of injection holes (Kim, right line of 352 Fig. 10) while smoothly (Laster, due to the second curved blade portion) flowing along (Kim, according to MACMILIAN DICTIONARY, along means moving on or beside a line) the lower portion (Kim, the fuel flowing beside the lower portion, annotated Fig. 10) of the swirler body (Kim, annotated Fig. 2) in a direction away from the inner surface of the fuel nozzle and the center body (Kim, after a portion of fuel spread through the first set of injection holes, left line of 352 Fig. 10, some fuel will keep spreading out in the fuel manifold 34. Thus, the fuel will flow in a direction away from the inner surface of the fuel nozzle and the center body) to substantially increases the fuel flow rate at a given backpressure, due to reduction of turbulence in the radial direction {p. 2, col. 2, [0028] middle). 

	Regarding claim 9, Kim in view of Laster teaches the invention as claimed and as discussed above. Kim further teaches the first set of injection holes (left line of 352 Fig. 10) is disposed in an upper portion (annotated Fig. 10) of the fuel manifold (according to oxford dictionary, manifold means a pipe or chamber branching into several openings; fuel chamber 34 including multiple openings 352s Fig. 10), based on a direction toward (annotated Fig. 2) the combustion chamber (16).

	Regarding claim 10, Kim in view of Laster teaches the invention as claimed and as discussed above. Kim further teaches the second set of injection holes (right line of 352 Fig. 10) is disposed in a lower portion (annotated Fig. 10) of the fuel manifold (according to oxford dictionary, manifold means a pipe or chamber branching into several openings; fuel chamber 34 including multiple openings 352s Fig. 10), based on the direction toward (annotated Fig. 2) the combustion chamber (16).

	Regarding claim 11, Kim in view of Laster teaches the invention as claimed and as discussed above. Kim further teaches the upper portion (annotated Fig. 10) of the swirler body (annotated Fig. 2) extends from the inner surface (annotated Fig. 2) of the fuel nozzle (30 Fig. 2) to the outer surface (annotated Fig. 2) of the center body (the space between 56 Fig. 2) in the direction away from the combustion chamber (the curvature 344 curved toward to a direction away from the combustion chamber).

Regarding claim 15, Kim in view of Laster teaches the invention as claimed and as discussed above. Kim further teaches each injection holes of the first and second set of fuel injection holes (each 352 Fig. 10) is an elongated hole (302 in Fig. 9, many fuel outlet layouts in Fig. 7-10 might be employed in combination within a single swirl van, col. 8, II. 31-35) extending in the direction of toward the combustion chamber (302 is elongated on an axial direction 40 toward to the combustion chamber 16).

Response to Arguments
	Applicant’s arguments filed on 08/12/2022 have been considered.
Applicant’s arguments regarding Status of the claims, a new matter rejection is applied to the amended limitation “a remaining fuel flowing that is not diffused at the first set of injection holes to be diffused at the to the second set of injection holes” presented in the current Office Action. See above.
Applicant’s arguments regarding Drawing Objection, the amended claim 5 overcomes the drawing objection previous set forth in Office Action mailed 07/01/2022. A new drawing objection is applied in the current Office Action. See above.
Applicant’s arguments regarding Specification Objection are withdrawn in light of the amended Specification.
Applicant’s arguments regarding 102 Rejection for amended limitation “a second curved blade portion formed at a lower portion of the swirler body curvedly extending from the inner surface of the fuel nozzle to the outer surface of the center body in a direction toward the combustion chamber, thereby allowing  a remaining fuel flowing that is not diffused at Serial No.:16/880,679Attorney Docket No.:40011-1004the first set of injection holes to be diffused to the second set of injection holes while smoothly flowing along the lower portion of the swirler body in a direction away from the inner surface of the fuel nozzle and toward the center body” of claim 5 are moot because a new ground of rejection necessitated of the amended claim 5 presented in current Office Action. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741          

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741